        Case 1:17-cr-00548-PAC Document 95 Filed 06/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA          :
                                  :
     - v. -                       :           NOTICE OF APPEARANCE AND
                                  :           REQUEST FOR ELECTRONIC
JOSHUA ADAM SCHULTE,              :           NOTIFICATION
                                  :
               Defendant.         :           S2 17-CR-548 (PAC)
                                  :
- - - - - - - - - - - - - - - - - x

TO:   The Clerk of the Court
      United States District Court
      Southern District of New York

      The undersigned attorney respectfully requests the Clerk to
note his appearance in this case in addition to the Government
attorneys already on the case and to add him as a Filing User to
whom Notices of Electronic Filing will be transmitted in this
case.


                                              Respectfully submitted,

                                              Scott McCulloch
                                              Trial Attorney
                                              U.S. Department of Justice
                                              National Security Division
                                              950 Pennsylvania Ave., NW
                                              Washington, DC 20530
                                              phone:    (202) 233-0793
                                              fax:      (202) 233-2146
                                              scott.mcculloch@usdoj.gov

                                         by: /s/ Scott McCulloch


TO:   Sabrina Shroff, Esq.
      Edward Zas, Esq.
      Allegra Glashausser, Esq.
      Matthew Larsen, Esq
      Lauren Martine Dolecki, Esq.
      COUNSEL FOR DEFENDANT JOSHUA ADAM SCHULTE (via ECF)
